Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 12/30/21.
Original claims 1-18 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No.10917455. Although the claims at issue are not identical, they are not patentably distinct from each other because  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a .	
In further analysis, on the table below independent claims 1, 9 and 17 of the instant application  are compared with independent claims 1, 14 and 15 of U.S. Patent No. 10915455. The comparison reveal, other minor obvious difference, the claims instant application and Patented claims define essentially the same invention in different language. Thus, one of ordinary skill in the art would conclude that the invention defined in the claim at issue is an obvious variation of the invention defined in the claims in the Patented claims. Thus, examiner asserts the difference describe a subset of all possible conditions being monitored in the Patented claims These differences are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required.








 

1. A method applied to an electronic device, comprising: 

during a file transfer executed by a content aggregation application in the electronic device, 
generating a floating window to display transfer progress information that indicates a progress of the file transfer
acquiring position information of the floating window in a display interface of the content aggregation application; and 
displaying the transfer progress information in the floating window based on the position information in the display interface.

2. The method according to claim 1, further comprising: 

3. The method according to claim 2, wherein the display form comprises shape, size, background color, foreground color or transparency of the floating window. 


1. A file transfer display control method, comprising: executing, by an application, a file transfer task; 
acquiring transfer progress information of the file transfer task; and 
superposing a floating window component on top of a preset display interface of the application, and 
displaying the transfer progress information in the floating window component, wherein superposing the floating window component on top of the preset display interface of the application comprises: 
acquiring feature information of a current preset display interface of the application; 
acquiring position information of the floating window component according to the feature information; and 
superposing the floating window component on top of the preset display interface of the application according to the position information. 

2. The method according to claim 1, wherein superposing the floating window component on top of the preset display interface of the application further comprises: acquiring a display form of a floating window according to the feature information; and superposing the floating window component on top of the preset display interface of the application according to the display form. 
 
3. The method according to claim 1, wherein the floating window component is arranged as attached to an edge position of the preset display interface of the application. 
 
4. The method according to claim 1, wherein a transparency of the floating window component is set at 20 to 30 percent. 
 
5. The method according to claim 1, wherein after superposing the floating window component on top of the preset display interface of the application, the method further comprises: receiving a moving instruction acting on the floating window component to move the floating 
 
6. The method according to claim 1, wherein executing, by the application, the file transfer task comprises: acquiring a current operation type for the application; allocating a network bandwidth proportion for executing the file transfer task according to the operation type; and executing the file transfer task according to the network bandwidth proportion. 
 
7. The method according to claim 1, wherein after superposing the floating window component on top of the preset display interface of the application, and displaying the transfer progress information in the floating window component, the method further comprises: receiving a preset instruction acting on the corresponding file transfer task in the floating window component, wherein the preset instruction comprise a pause instruction, a cancel instruction and a retransfer instruction; wherein when the preset instruction is the pause instruction, pausing transferring of a corresponding file transfer task; when the preset instruction is the cancel 
 
8. The method according to claim 1, wherein the transfer progress information comprises file information and progress bar information; and the file information comprises at least one of a file ID, a file name and a file format, and for each file transfer task, file information corresponds to progress bar information in a one-to-one manner. 
 
9. The method according to claim 1, wherein displaying the transfer progress information in the floating window component comprises: displaying transfer progress information corresponding to a preset number of file transfer tasks in the floating window component. 
 
10. The method according to claim 9, wherein after superposing the floating window component on top of the preset display interface of the application, and displaying the transfer progress 
 
11. The method according to claim 9, wherein after superposing the floating window component on top of the preset display interface of the application, and displaying the transfer progress information in the floating window component, the method further comprises: receiving a second display instruction acting on the floating window component to jump to a display interface for the file transfer tasks of the application, wherein the display interface for the file transfer tasks is configured to display the transfer progress information of all the file transfer tasks. 
 
12. The method according to claim 1, wherein after superposing the floating window component on top of the preset display interface of the application, and displaying the transfer progress information in the floating window 
 
13. The method according to claim 12, wherein before outputting transfer failure prompt information when the file transfer task fails, the method further comprises: re-executing a failed file transfer task. 
 
14. A terminal, comprising: one or more processors; a memory; and one or more application programs, wherein the one or more application programs are stored in the memory and configured to be executed by the one or more processors, wherein the one or more application programs are configured to: execute a file transfer display control method comprising: executing, by an application, a file transfer task; acquiring transfer progress information of the file transfer task; and superposing a floating window component on top of a preset display interface of the application, and displaying the transfer progress 
 
15. A non-transitory computer readable storage medium, storing a computer program, wherein the computer program is executed by a processor to implement a file transfer display control method comprising: executing, by an application, a file transfer task; acquiring transfer progress information of the file transfer task; and superposing a floating window component on top of a preset display interface of the application, and displaying the transfer progress information in the floating window component, wherein superposing the floating window component on top of the preset display interface of the 



 		Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456